Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 02/25/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Yam (Reg. No. 64927) on 4/21/22 with approval given on 4/25/22.

Claims 34, 49, and 51, have been amended, and Claims 55-60 have been added as follows: 

34. (Currently Amended)  An apparatus comprising:
a processor; and
a memory,
wherein the memory stores computer-readable instructions which, when executed by the processor, cause the processor to:
receive design information corresponding to an object for which a printed object is to be generated by a 3D printing operation according to a first set of print instructions,
generate, using the design information, a set of measurement locations, the measurement locations representing locations on one or more surfaces of the object to be measured by a measurement device,
generate a measurement strategy for performing measurement of the set of measurement locations by the measurement device, 
initiate the 3D printing operation based on the first set of print instructions,
receive, during the 3D printing operation, measurement data corresponding to the measurement locations measured according to the measurement strategy, after the 3D printing operation according to the first set of print instructions has been initiated on a print device, 
compare the measurement data to the design information,
identify, based on the comparing, deviations between the printed object and the object represented by the design information,
generate information corresponding to the object which reflects the identified deviations, the generated information including at least one of:
(i) modified design information, based on the design information and the identified deviations, and
(ii) a second set of print instructions, based on the first set of print instructions and the identified deviations, and
initiate a second 3D printing operation based on the generated at least one of the modified design information and the second set of print instructions,
wherein the measurement device is operable in multiple modes including at least a first mode , 
wherein the generating the measurement strategy includes, for each of the measurement locations within the set of measurement locations:
determining a mode of the multiple modes for measuring the measurement location, [[and]]
designating the determined mode to the measurement location,
determining a printing layer in which the measurement is to be performed for the measurement location, based on the determined printing layer being more optimal than another printing layer for performing the measurement, and
assigning the determined printing layer to the measurement location.

49. (Currently Amended)  A method of 3D printing an object, comprising:
receiving design information corresponding to an object for which a printed object is to be generated by a 3D printing operation according to a first set of print instructions;
generating a plurality of measurement locations, the measurement locations representing locations of the object to be measured by a measurement device, the measurement device being operable in multiple modes including at least a first mode , 
determining, for each of the generated measurement locations, (i) a mode of the multiple modes for measuring the measurement location, and designating the determined mode to the measurement location, and (ii) a printing layer in which the measurement is to be performed for the measurement location, based on the determined printing layer being more optimal than another printing layer for performing the measurement; 
printing successive layers which form the object, based on the first set of print instructions;
measuring the object at the measurement locations and during printing of the respective determined printing layers to form measurement data;
comparing the measurement data with expected measurements of the measurement locations based on the design information;
generating, based on the comparing, information which reflects deviations between the printed object following completion of the printing, and the object represented by the design information, the generated information including at least one of:
(i) modified design information, based on the design information and the deviations, and
(ii) a second set of print instructions, based on the first set of print instructions and the deviations; and
printing successive layers which form the object, based on the generated at least one of the modified design information and the second set of print instructions.

51. (Currently Amended)  A method of manufacturing an object defined by design information, comprising:
controlling a manufacturing apparatus to manufacture the object according to a first set of manufacturing instructions;
controlling a measurement apparatus to measure, during the manufacturing of the object, the manufactured object at a plurality of measurement locations during the manufacturing of the object, the measurement apparatus being operable in multiple modes including at least a first mode , the second mode being different from the first mode, wherein the controlling includes determining, for each of the measurement locations, (i) a mode of the multiple modes for measuring the respective measurement location, and designating the determined mode to the respective measurement location, and (ii) a printing layer in which the measurement is to be performed for the measurement location, based on the determined printing layer being more optimal than another printing layer for performing the measurement;
determining deviations between the object as measured and the object as defined by design information;
generating a second set of manufacturing instructions according to the determined deviations; and
controlling the manufacturing apparatus to re-manufacture the object according to the first set of manufacturing instructions.

55. (New)  The apparatus of Claim 34, wherein the first mode is for performing a measurement of a physical property on a respective measurement location.

56. (New)  The apparatus of Claim 55, wherein the second mode is for performing a measurement of the physical property on a respective measurement location.

57. (New)  The method of Claim 49, wherein the first mode is for performing a measurement of a physical property on a respective measurement location.

58. (New)  The method of Claim 57, wherein the second mode is for performing a measurement of the physical property on a respective measurement location.

59. (New)  The method of Claim 51, wherein the first mode is for performing a measurement of a physical property on a respective measurement location.

60. (New)  The method of Claim 59, wherein the second mode is for performing a measurement of the physical property on a respective measurement location.


Response to Arguments
Applicant’s arguments filed on 02/16/2022 have been carefully and fully considered and are persuasive with respect to the claims as amended. As noted supra the case is in condition for allowance. 

Claim Interpretation


Examiner notes the limitation “being more optimal” is not a relative term as the specification states [0112] The optimal approach may include the order and timing for profile-scanning the designated sample points, [0115] the determination of the optimal scan path involves the determination of the optimal length of the scan path. For instance, a shorter scan path length may reduce the time needed to perform the edge scan, but may yield insufficient measurement data in which to discriminate the edge. Which shows an example used as a standard of measurement, and is how the examiner has interpreted the limitation. 

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
-Huang (US20160320771A1) discloses using a 3D scanner which generates scan data including geometric measurements representing the physical surface of the object, and identifying deviations in shape, dimensions, and various other geometric characteristics between the modeled object and the scanned object.

-Deruyck (US20200324465A1) discloses scan markings for a single layer of an additive manufacturing build within a stack, and filtering methods for non-uniform lighting or other irregularities of reference markings.

-Napadensky (US20140036455A1) discloses the additive manufacturing apparatus selecting the scanning mode based on the two dimensional position data corresponding to the layer being built.

-Yang (US20170368753A1) discloses producing an object from the modified nominal CAD image.

-Graham (US20190240775) discloses generating scan path data, and optimization of scan spacing and parameters to achieve an objective, such as enhancing build speed.

Allowable Subject Matter
Claims 1, 15, 17 and claims that are dependent are allowable set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 15, and 17 are found to have allowable subject matter for similar reason as disclosed below.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 requires: 
“wherein the generating the measurement strategy includes, for each of the measurement locations within the set of measurement locations: determining a printing layer in which the measurement is to be performed for the measurement location, based on the determined printing layer being more optimal than another printing layer for performing the measurement, and assigning the determined printing layer to the measurement location.” Huang (US20160320771A1) discloses using a 3D scanner which generates scan data including geometric measurements representing the physical surface of the object, and identifying deviations in shape, dimensions, and various other geometric characteristics between the modeled object and the scanned object. Deruyck (US20200324465A1) discloses scan markings for a single layer of an additive manufacturing build within a stack, and filtering methods for non-uniform lighting or other irregularities of reference markings. Napadensky (US20140036455A1) discloses the additive manufacturing apparatus selecting the scanning mode based on the two dimensional position data corresponding to the layer being built. Yang (US20170368753A1) discloses producing an object from the modified nominal CAD image. Graham (US20190240775) discloses generating scan path data, and optimization of scan spacing and parameters to achieve an objective, such as enhancing build speed. However, these references do not teach “wherein the generating the measurement strategy includes, for each of the measurement locations within the set of measurement locations: determining a printing layer in which the measurement is to be performed for the measurement location, based on the determined printing layer being more optimal than another printing layer for performing the measurement, and assigning the determined printing layer to the measurement location” in combination with the other limitations in the claim. It would not be obvious to use the teachings from Huang, Deruyck, Napadensky, Yang, and/or Graham to result to the claimed limitations.
Claims 34, 49, and 51 and claims that are dependent are allowable set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 49, and 51 are found to have allowable subject matter for similar reason as disclosed below.

The following is a statement of reasons for the indication of allowable subject matter: Claim 34 requires:
“wherein the generating the measurement strategy includes, for each of the measurement locations within the set of measurement locations:
determining a mode of the multiple modes for measuring the measurement location, [[and]]
designating the determined mode to the measurement location,
determining a printing layer in which the measurement is to be performed for the measurement location, based on the determined printing layer being more optimal than another printing layer for performing the measurement, and
assigning the determined printing layer to the measurement location.” 
Huang (US20160320771A1) discloses using a 3D scanner which generates scan data including geometric measurements representing the physical surface of the object, and identifying deviations in shape, dimensions, and various other geometric characteristics between the modeled object and the scanned object. Deruyck (US20200324465A1) discloses scan markings for a single layer of an additive manufacturing build within a stack, and filtering methods for non-uniform lighting or other irregularities of reference markings. Napadensky (US20140036455A1) discloses the additive manufacturing apparatus selecting the scanning mode based on the two dimensional position data corresponding to the layer being built. Yang (US20170368753A1) discloses producing an object from the modified nominal CAD image. Graham (US20190240775) discloses generating scan path data, and optimization of scan spacing and parameters to achieve an objective, such as enhancing build speed. However, these references do not teach “wherein the generating the measurement strategy includes, for each of the measurement locations within the set of measurement locations: determining a mode of the multiple modes for measuring the measurement location, [[and]] designating the determined mode to the measurement location, determining a printing layer in which the measurement is to be performed for the measurement location, based on the determined printing layer being more optimal than another printing layer for performing the measurement, and assigning the determined printing layer to the measurement location.” in combination with the other limitations in the claim. It would not be obvious to use the teachings from Huang, Deruyck, Napadensky, Yang, and/or Graham to result to the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO DEL MAR PEREZ-VELEZ can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117  

/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183